Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are cancelled.
 Claims 24-48 are new added claims.
Claim Objections
Claim  32 is objected to because of the following informalities:  Claim 32 recites: 
	32. (New) The compute device of claim 31, further comprising to circuitry boot the compute device with the updated firmware”.
 This may be a typo error. For compact prosecution it is considered as:
32. (New) The compute device of claim 31, further comprising  circuitry to boot the compute device with the updated firmware.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are
Claims
Place holders
functions
1
the out-of-band remote debug logic unit
Receive; send
1
the data path management logic unit
Convert; send

the out-of-band remote debug logic unit
send
30
the data path management logic unit
send


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 35-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
  The One or more machine-readable storage media as recited in the claims 35 can be a non-transitory medium as well as a signal or “modulated data signal”.  Since applicant's disclosure[0015] did not limit machine-readable storage media to statutory , examiner interpret this medium may also be "communication media" and/or “transmission media”.  
Claim 36, and other claims that depend in it, are not patent eligible because claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. 
Therefore, the claim is drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and not a composition of matter.
As such, the claim is not limited to statutory subject matter and is therefore non-statutory.
Because the full scope of the claim encompasses non-statutory subject matter (i.e., transitory propagating signals), the claim as a whole is non-statutory.  The Examiner suggests adding the limitation “non-transitory” to claim 35 to limit the claim scope to encompass only statutory subject matter.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-25, 27, 30-32, 34-35, 37, 40-42, 44-45 and 47 are rejected under 35 U.S.C. 103 as being un-patentable over Dharmadhikari et al (US20140101653A1) hereinafter “Dhar” in view of Knapp et al (US7454556B1) hereinafter “Knapp”.

As per claim 24 Dhar discloses a compute device comprising:
 an out-of-band remote debug logic unit:
[0026] Fig. 3 and “In operation, a user at a terminal coupled to a network or the internet may transmit IPMI management information over internet protocol (IP) to device 300. This IPMI information may be packaged as UDP network packets and received at access port 302-1 and sent to MAC controller 306, and include commands for powering off CPU 308 and for upgrading the image stored in memory 322. 

a data path management logic unit connected to the out-of-band remote debug logic unit through a first data path:
[0025] Device 300 also includes a baseband management controller (BMC) 314 that is coupled to MAC controller 306 and CPU 308. BMC 314 is a microcontroller that provides management capabilities for device 300 according to the IPMI standard. 
…Returning to FIG. 3, BMC 314 is coupled to MAC 306 via a side-band coupling 316 and is coupled to CPU 308 via a serial coupling 318 through multiplexer 320

and a firmware memory connected to the data path management logic unit through a second data path:
[0025] “Returning to FIG. 3, BMC 314 is coupled to MAC 306 via a side-band coupling 316 and is coupled to CPU 308 via a serial coupling 318 through multiplexer 320. Multiplexer 320 may be configured to allow either CPU 308 or BMC 314 to access memory 322.”

wherein the out-of-band remote debug logic unit is to: 
receive, from a remote compute device, a request to update firmware of the compute device, wherein the request includes updated firmware:
This element is interpreted under 35 U.S.C. 112(f) as the logic unit 220 of fig. 1 for example: processor or microcontroller [0015] that can achieve the function of receiving update data from a remote server [0035].
 Dhar discloses a MAC controller component 306 of fig .3 that is capable of receiving upgrades packet at port 302-1 from a remote server);

Examiner interpretation:
[0026] in operation, an user at a terminal coupled to a network or the internet may transmit IPMI management information over internet protocol (IP) to device 300. This IPMI information may be packaged as UDP network packets and received at access port 302-1 and sent to MAC controller 306, and include commands for powering off CPU 308 and for upgrading the image stored in memory 322.
[0032] “As shown in FIG. 5, method 500 begins when device 300/400 receives a request to establish a remote management session (502). The request to establish a remote management session may be received from a remote terminal communicating over a network such as the internet. Moreover, the request may be a UDP network packet received by access port 302-1”.


This element is interpreted under 35 U.S.C. 112(f) as the logic unit 220 of fig. 1 for example: processor or microcontroller [0015] that can achieve the function of receiving update data from a remote server [0035] and send data to the data path 236 [0011].
(Dhar discloses a MAC controller component 306 of fig .3 that is capable of receiving upgrades packet at port 302-1 from a remote server at port 302-1 and forward the packet to BMC controller at port 316[0026].);

Examiner interpretation:
 	[0026] “MAC controller 306 will then analyze the MAC address of the received network packets and route over side-band coupling 316 to BMC 314. BMC 314 unpacks the IPMI commands from the UDP network packets and formats them to a serial format. 

And the data path management logic unit is to:
 convert the write request from the first format to a second format:
This element is interpreted under 35 U.S.C. 112(f) as the logic unit 230 of fig. 1 for example: processor or microcontroller [0015] that can achieve the function of converting update [0025].
Dhar discloses BMC 314 including controller 326 (fig.3/4) that is capable of converting data update packets from first format to a second format before sending to the memory device 322 [0026].

Examiner interpretation: 
[0026] “MAC controller 306 will then analyze the MAC address of the received network packets and route over side-band coupling 316 to BMC 314. BMC 314 unpacks the new image for upgrading device 300 from the UDP network packets and formats them to a serial format, which is then transmitted to multiplexer 320 over serial coupling 318. Consistent with some embodiments, BMC, or more particularly, controller 326, has analyzed the partitioning of memory 322 so that controller 326 is able to specify the particular partition to which the upgraded image is to be written within memory 322.


This element is interpreted under 35 U.S.C. 112(f) as the logic unit 230 of fig. 1 for example: processor or microcontroller [0015] that can achieve the function of converting and sending update to be stored in memory [0025].
Dhar discloses BMC 314 including controller 326 (fig.3/4) that is capable of converting data update packets from first format to a second format before sending data to be written to the memory device 322 [0026].

Examiner interpretation
[0026] “The new image may be packaged as UDP network packets and received at access port 302-1 and sent to MAC controller 306. MAC controller 306 will then analyze the MAC address of the received network packets and route over side-band coupling 316 to BMC 314. BMC 314 unpacks the new image for upgrading device 300 from the UDP network packets and formats them to a serial format, which is then transmitted to multiplexer 320 over serial coupling 318. Consistent with some embodiments, BMC, or more particularly, controller 326, has analyzed the partitioning of memory 322 so that controller 326 is able to specify the particular partition to which the upgraded image is to be written within memory 322 “;  

But not explicitly:
Wherein the firmware memory is responsive to messages in the second format;
Knapp discloses:

Wherein the firmware memory is responsive to messages in the second format;
Col 5 line 50-55 “The host programming device 14 then provides the contents to be programmed into the attached memory device 8 a via the JTAG-based serial communications port that includes JTAG port 4 and SPI interface 6 a. Likewise, the FPGA is able to communicate status to the intelligent host via the JTAG and SPI based channel. The host device 14 both writes and verifies the new data contents of the SPI flash memory 8 a”;.

Examiner interpretation:
The component 8a use SPI command and the JTAG command/format is adapted/converted/mapped to SPI format.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Knapp into teachings of Dhar to permit and effectively program the memory device through the JTAG interface of the component even through the attached memory device does not have JTAG interface, and to reduces data bandwidth requirements for reducing overall programming time for the memory device. Configuring configurable logic of a component to form a configured non-JTAG interface to enable programming of the memory device, configuration being performed by providing configuration data through a JTAG interface to the component [Knapp et al 7,454, 556].

As per claim 25, the rejection of claim 24 is incorporated and furthermore Dhar discloses:
wherein the firmware memory is to write the updated firmware to the firmware memory:
[0025]”Moreover, controllers 324 and 326 may be configured to interface with memory 322 through multiplexer 320 for programming memory 322 to upgrade existing firmware or software images such as a bootloader or an operating system. Controllers 324 may receive instructions from CPU 308 for writing the firmware or software images to memory 322”.

As per claim 27, the rejection of claim 24 is incorporated and furthermore Dhar discloses:

 [0030]” After the upgraded firmware or software has been written to the specified partition of memory 322, the user will transmit additional IPMI management commands to BMC 314, which are received by port 302-1 and transmitted through MAC controller 306 that include commands to turn power back on to CPU 308. BMC 314 receives these commands as network packets, converts them to serial data, and transmits the commands to CPU 308 over serial coupling 318 through multiplexer 318. When CPU 308 receives power, programmable logic 402 reboots with the upgraded firmware or software image from memory 322.”


As per claim 30, the rejection of claim 27 is incorporated and furthermore Dhar does not explicitly discloses:
 wherein the out-of-band remote debug logic unit is further to send a read request to the data path management logic unit to read data from the firmware memory;
and the data path management logic unit is further to send read data from the firmware memory to the out-of-band remote debug logic unit in response to the read request:
Knapp discloses:
 wherein the out-of-band remote debug logic unit is further to send a read request to the data path management logic unit to read data from the firmware memory;
This element is interpreted under 35 U.S.C. 112(f) as the logic unit 220 of fig. 1 for example: processor or microcontroller [0015] that can achieve the function of receiving data from data path [023].
Knapp discloses programming host device 14 that instruct component 2 to read data from attached memory device 8 Fig. 2 using steps of col 7 line 12-34.

and the data path management logic unit is further to send read data from the firmware memory to the out-of-band remote debug logic unit in response to the read request:
This element is interpreted under 35 U.S.C. 112(f) as the logic unit 230 of fig. 1 for example: processor or microcontroller [0015] send data in a bidirectional path to the out-of-band [0023].
Knapp discloses component 2 that read data from flash 8 a/b and send it back to the host programming device 14 using steps of  col 7line 12-34.

Examiner interpretation:
An obvious step for one ordinary skill in the art is to get the version number installed into memory 322 to fetch the corresponding update (or rollback) to the previous Bios (Mihm 0022). 

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Knapp into teachings of Dhar to permit and effectively program the memory device through the JTAG interface of the component even through the attached memory device does not have JTAG interface, and to reduces data bandwidth requirements for reducing overall programming time for the memory device. Configuring configurable logic of a component to form a configured non-JTAG interface to enable programming of the memory device, configuration being performed by providing configuration data through a JTAG interface to the component [Knapp et al 7,454, 556].


wherein to receive the request to update the firmware of the compute device comprises to receive the request when the compute device has not been booted:
[0027] Since BMC 314 and CPU 308 have separate power supplies, an upgrade may performed with CPU 308 powered down and device 300 using BMC 314 as a processor to minimize the chance of the upgrade going wrong and bricking device 300. Further, since BMC 314 remains powered during the upgrade process, device 300 continues to operate normally. For example, if device 300 is a L2 switching device, device 300 may continue to perform L2 forwarding while CPU 308 is powered down and the image is being upgraded.  

As per claim 32, the rejection of claim 31 is incorporated and furthermore Dhar discloses:
Circuitry to boot the compute device with the updated firmware.  
[0026] “BMC 314 receives these commands as network packets, converts them to serial data, and transmits the commands to CPU 308 over serial coupling 318 through multiplexer 318. When CPU 308 receives power, CPU 308 reboots with the upgraded firmware or software image written to memory 322.”


As per claim 34, the rejection of claim 24 is incorporated and furthermore Dhar discloses:
Convert the request to a Serial Peripheral Interface (SPI) format.
[0026] “BMC 314 receives these commands as network packets, converts them to serial data, and transmits the commands to CPU 308 over serial coupling 318 through multiplexer 318. When CPU 308 receives power, CPU 308 reboots with the upgraded firmware or software image written to memory 322.
Examiner interpretation: The memory 322 is an FPGA or CPLD.

But not explicitly:
 
Converting from JTAG format to SPI format

Knapp discloses:

Converting from JTAG format to SPI format


Col 5 line 50-55 “The host programming device 14 then provides the contents to be programmed into the attached memory device 8 a via the JTAG-based serial communications port that includes JTAG port 4 and SPI interface 6 a. Likewise, the FPGA is able to communicate status to the intelligent host via the JTAG and SPI based channel. The host device 14 both writes and verifies the new data contents of the SPI flash memory 8 a”;.

Examiner interpretation:
The component 8a use SPI command and the JTAG command/format is adapted/converted/mapped to SPI format.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Knapp into teachings of Dhar to permit and effectively program the memory device through the JTAG interface of the component even through the attached memory device does not have JTAG interface, and to reduces data bandwidth requirements for reducing overall programming time for the memory device. Configuring configurable logic of a component to form a configured non-JTAG interface to enable programming of the memory device, configuration being performed by providing configuration data through a JTAG interface to the component [Knapp et al 7,454, 556].


4Docket: AA5772-PCT-US receive, with an out-of-band remote debug logic unit and from a remote compute device, a request to update firmware of the compute device; wherein the request includes updated firmware;
[0026] in operation, an user at a terminal coupled to a network or the internet may transmit IPMI management information over internet protocol (IP) to device 300. This IPMI information may be packaged as UDP network packets and received at access port 302-1 and sent to MAC controller 306, and include commands for powering off CPU 308 and for upgrading the image stored in memory 322.
…
Alternatively, the upgraded image received from the user may have the particular partition specified in the network packet”;
[0032] “As shown in FIG. 5, method 500 begins when device 300/400 receives a request to establish a remote management session (502). The request to establish a remote management session may be received from a remote terminal communicating over a network such as the internet. Moreover, the request may be a UDP network packet received by access port 302-1”.

and send, with the out-of-band remote debug logic unit and in response to receipt of the request and in a first format, a write request to a data path management logic unit of the compute device;
[0026] “MAC controller 306 will then analyze the MAC address of the received network packets and route over side-band coupling 316 to BMC 314. BMC 314 unpacks the IPMI commands from the UDP network packets and formats them to a serial format. 


[0026] “MAC controller 306 will then analyze the MAC address of the received network packets and route over side-band coupling 316 to BMC 314. BMC 314 unpacks the new image for upgrading device 300 from the UDP network packets and formats them to a serial format, which is then transmitted to multiplexer 320 over serial coupling 318. Consistent with some embodiments, BMC, or more particularly, controller 326, has analyzed the partitioning of memory 322 so that controller 326 is able to specify the particular partition to which the upgraded image is to be written within memory 322.
 
and send, with the data path management logic unit, the converted request to the firmware memory to write the updated firmware to the firmware memory:
[0026] “The new image may be packaged as UDP network packets and received at access port 302-1 and sent to MAC controller 306. MAC controller 306 will then analyze the MAC address of the received network packets and route over side-band coupling 316 to BMC 314. BMC 314 unpacks the new image for upgrading device 300 from the UDP network packets and formats them to a serial format, which is then transmitted to multiplexer 320 over serial coupling 318. Consistent with some embodiments, BMC, or more particularly, controller 326, has analyzed the partitioning of memory 322 so that controller 326 is able to specify the particular partition to which the upgraded image is to be written within memory 322 “;  

But not explicitly:
wherein a firmware memory of the compute device is responsive to messages in the second format;
Knapp discloses:
wherein a firmware memory of the compute device is responsive to messages in the second format:
14 then provides the contents to be programmed into the attached memory device 8 a via the JTAG-based serial communications port that includes JTAG port 4 and SPI interface 6 a. Likewise, the FPGA is able to communicate status to the intelligent host via the JTAG and SPI based channel. The host device 14 both writes and verifies the new data contents of the SPI flash memory 8 a”;.

Examiner interpretation:
The component 8a use SPI command and the JTAG command/format is adapted/converted/mapped to SPI format.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Knapp into teachings of Dhar to permit and effectively program the memory device through the JTAG interface of the component even through the attached memory device does not have JTAG interface, and to reduces data bandwidth requirements for reducing overall programming time for the memory device. Configuring configurable logic of a component to form a configured non-JTAG interface to enable programming of the memory device, configuration being performed by providing configuration data through a JTAG interface to the component [Knapp et al 7,454, 556].

As per claim 40, the rejection of claim 35 is incorporated and furthermore Dhar does not explicitly discloses:
send, with the out-of-band remote debug logic unit, a read request to the data path management logic unit to read data from the firmware memory; and 5Docket: AA5772-PCT-US send, with the data path management logic unit, read data from the firmware memory to the out-of-band remote debug logic unit in response to the read request.

send, with the out-of-band remote debug logic unit, a read request to the data path management logic unit to read data from the firmware memory; and 5Docket: AA5772-PCT-US send, with the data path management logic unit, read data from the firmware memory to the out-of-band remote debug logic unit in response to the read request.
Col 7 line 22-32”In one embodiment, if the attached flash memory 8b supports a Common Flash Interface (CFI), then the FPGA-based flash programmer would read programming parameters directly from the parallel flash 8b and optimize the programming timing. If needed, the FPGA2 can communicate status of the programming process to the intelligent host 14 via the JTAG based serial channel. Once the programmer 14 writes and verifies the new contents to the parallel flash memory 8b, then the FPGA2 can be forced to reconfigure, causing the FPGA 2 to load its configuration data from the parallel flash memory 8b. This may be performed from within the FPGA2 using a JTAG JPROG B command.

Examiner interpretation: Mac 306 and controller of BMC 326 can also provide a bidirectional communication in relation to data from/to memory 322 of fig.3/4 .

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Knapp into teachings of Dhar to permit and effectively program the memory device through the JTAG interface of the component even through the attached memory device does not have JTAG interface, and to reduces data bandwidth requirements for reducing overall programming time for the memory device. Configuring configurable logic of a component to form a configured non-JTAG interface to enable programming of the 

Claims 37, 41, 42, 44 are the One or more machine-readable storage media claims corresponding to device claims 27, 31, 32, 34 and rejected under the same rational set forth in connection with the rejection of claims 27, 31, 32, 34 above. 
Claims 45, 47 are method claims corresponding to the One or more machine-readable storage media claims 35, 37 and rejected under the same rational set forth in connection with the rejection of claims 35, 37 above. 

Claims 26, 28-29, 33, 36, 38-39,43,  46 and 48  are rejected under 35 U.S.C. 103 as being un-patentable over Dharmadhikari et al (US20140101653A1) hereinafter “Dhar” in view of Knapp et al (US7454556B1) hereinafter “Knapp” and Mihm et al (US 20050229173A1) hereinafter “Mihm”.

As per claim 26, the rejection of claim 24 is incorporated and furthermore Dhar does not explicitly discloses:
wherein to write the updated firmware to the firmware memory comprises to write an updated basic input/output system (BIOS) to the firmware memory;
Mihm discloses:
wherein to write the updated firmware to the firmware memory comprises to write an updated basic input/output system (BIOS) to the firmware memory;
the BIOS firmware image on server A 110a requires an update, possibly because it is invalid or corrupted. For purposes of this discussion, the system with the corrupted BIOS code which broadcasts a request for verified code is called the "recipient" system. The responding system is called the "donor" system. Server 110a may broadcast a message over one or more of the available networks. In one embodiment, the system administrator may pre-select which types of networks may be used to broadcast this message. The message sent by server A 110a is a request for a new BIOS firmware image. The message typically includes data identifying the requesting server (recipient) which may include the server's IP address and/or a digital signature, the version of BIOS firmware image requested and server type. In some embodiments, the recipient server may also send other information such as to identify the existing problem, an identifier for a preferred donor, and/or authentication information.  

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Mihm into teachings of Dhar to retrieve a copy of the current BIOS image from the BIOS chip when executed at the CPU. The copy of the current BIOS image is sent as the failover backup image to the service processor through the system interface. The copy of the failover backup image is received from the SP through the system interface and stores the copy of the BIOS image in the memory. The current BIOS image stored in the BIOS chip is replaced with the copy of the failover backup image stored in the memory.

As per claim 28, the rejection of claim 27 is incorporated and furthermore Dhar does not explicitly discloses:

Mihm discloses:
wherein the circuitry is further to determine whether the compute device is unable to boot and wherein to send the request to the remote compute device comprises to send, in response to a determination that the compute device is unable to boot, the request to the remote compute device.  
[0025] “Again, if the image is valid and an updated image is not required, as determined in block 205, then the operational code is loaded and the recipient system continues to boot in block 207. If the recipient system verifies that its BIOS code is corrupt or bad, and rebooting is not an option or maximum reboots have been attempted, the BMC may broadcast a message declaring that it needs a new BIOS code image in block 209. Other "donor" systems (110b-f and 120) on the communication network may receive the broadcast message (block 251) and validate the received request to see if the request matches their parameters”;

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Mihm into teachings of Dhar to retrieve a new BIOS image from a predetermined location and updates he BIOS image accordingly using an out-of-band message exchanges


wherein to send the request to the remote compute device comprises to send the request to a management server of a data center in which the compute device is located.  
Mihm discloses:
wherein to send the request to the remote compute device comprises to send the request to a management server of a data center in which the compute device is located.  
[0022]”It will be apparent to one of ordinary skill in the art that many message formats may be implemented. Part of the message may identify specifics about the needed BIOS code, e.g., version or model or part number, etc. In the example shown in FIG. 2, the message is transmitted over a network to systems 110b-f, as well as the management console 120. The first system to respond may be the one to negotiate. In another embodiment, there is a policy on the corrupted machine to decide with whom to negotiate. The policy will typically pick the best match. It will be apparent to one of ordinary skill in the art that there are multiple ways to implement this. In one embodiment, the recipient system may want to accept a previous version of the BIOS image because a version update is what corrupted it. This preference may be configured as a policy

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Mihm into teachings of Dhar to retrieve a new BIOS image from a predetermined location and updates the BIOS 

As per claim 33, the rejection of claim 34 is incorporated and furthermore Dhar discloses:
wherein to receive the request to update the firmware of the compute device
[0025]”Moreover, controllers 324 and 326 may be configured to interface with memory 322 through multiplexer 320 for programming memory 322 to upgrade existing firmware or software images such as a bootloader or an operating system. Controllers 324 may receive instructions from CPU 308 for writing the firmware or software images to memory 322”.

But not explicitly:
 comprises to receive a request to update a basic input/output system (BIOS) of the compute device.  
Mihm discloses:
to receive a request to update a basic input/output system (BIOS) of the compute device:
[0019] In one embodiment, it is determined that the BIOS firmware image on server A 110a requires an update, possibly because it is invalid or corrupted. For purposes of this discussion, the system with the corrupted BIOS code which broadcasts a request for verified code is called the "recipient" system. The responding system is called the "donor" system. Server 110a may broadcast a message over one or more of the available networks. In one embodiment, the system administrator may pre-select which types of networks may be used to broadcast this message. The message sent by server A 110a is a request for a new BIOS firmware image. The message typically includes data identifying the requesting server (recipient) which may include the server's IP address and/or a digital signature, the version of BIOS firmware image requested and server type. In some 

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Mihm into teachings of Dhar to retrieve a copy of the current BIOS image from the BIOS chip when executed at the CPU. The copy of the current BIOS image is sent as the failover backup image to the service processor through the system interface. The copy of the failover backup image is received from the SP through the system interface and stores the copy of the BIOS image in the memory. The current BIOS image stored in the BIOS chip is replaced with the copy of the failover backup image stored in the memory.
Claims 36, 38, 39, 43 are the One or more machine-readable storage media claims corresponding to device claims 26, 28, 29, 33 and rejected under the same rational set forth in connection with the rejection of claims 26, 28, 29, 33 above. 
Claims 46, 48 are method claims corresponding to the One or more machine-readable storage media claims 36, 38 and rejected under the same rational set forth in connection with the rejection of claims 36, 38 above. 
Pertinent arts:
US 20170010899 A1:
In response to one of a system management request received by a management controller or user input indicative of a task 
WO 2018064100 A1:
The host logic can include a management function accessible via the host interface. The management function can be adapted to cause the reconfigurable logic region to be configured with the application logic in response to an authorized request from the host interface. The host logic can include a data path function accessible via the host interface. The data path function can include a layer for formatting data transfers between the host interface and the application logic.
For independent claim 1 see for example [0019-0021].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BRAHIM BOURZIK/     Examiner, Art Unit 2191                                                                                                                                                                                                   /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191